Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Dinan (US Pub. No: 2017/0311317 A1) in view of RYOO et al. (US Pub. No: 2020/0037345 A1).
Regarding claim 10, Dinan teaches a method for managing scheduling requests in an unlicensed frequency band of a wireless network by a base station (see Abstract & Fig.4, BS), the method comprising: receiving, from a user equipment (see Fig.4, wireless device/UE), a plurality of scheduling requests that request to transmit data in the unlicensed frequency band of the wireless network (see para [0164] wherein the Scheduling Requests (SR) may be used for requesting UL-SCH resources for new transmission, is mentioned & pending SR(s) are triggered by Sidelink BSR, is mentioned, see para [0276] wherein the scheduling requests (SR) being used for requesting UL-SCH resources for new transmission(s), is mentioned and also see para [0169] wherein an eNB may need to receive more frequent BSR reports or BSR reports according to different trigger criteria to properly allocate to wireless device radio resources of different types (e.g. LAA cells/unlicensed_band), is mentioned); 	determining a priority level assigned to a logical channel or logical channel group corresponding to the respective scheduling request (see para [0133] wherein a bearer/logical channel may be configured to use the UL grants from licensed and/or unlicensed cells, is mentioned, see para [0134] wherein the Logical Channel Prioritization procedure being applied when a new transmission is performed by  UE, is mentioned, and also see para [0184] wherein the logical channel is configured with a priority and a prioritized bit rate (PBR), is mentioned and also see para [0176]); 	transmitting a first configuration message to the user equipment that allocates a first radio resource for a first logical channel or a first logical channel group (see para [0134] wherein base station may transmit to a wireless device an uplink grant indicating resource blocks and radio resource type for uplink transmission of one or more uplink transport blocks, is mentioned, see para [0285] wherein RRC message may comprise a first SR maximum transmission information element (IE) for the PCell and a second SR maximum transmission information element for the PUCCH Scell, is mentioned, see para [0286] wherein the at least one message may comprise a first scheduling request configuration index for scheduling request resources on the primary PUCCH, is mentioned and also see para [0136]); and 
transmitting a second configuration message to the user equipment that allocates a second radio resource for a second logical channel or a second logical channel group (see para [0134] wherein base station may transmit to a wireless device an uplink grant indicating resource blocks and radio resource type for uplink transmission of one or more uplink transport blocks, is mentioned, see para [0285] wherein RRC message may comprise a first SR maximum transmission information element (IE) for the PCell and a second SR maximum transmission information element for the PUCCH Scell, is mentioned, see para [0286] wherein the at least one message may further comprise a second scheduling request configuration index for scheduling request resources on the secondary PUCCH, is mentioned and also see para [0136]).
Dinan is silent in teaching the above method for managing scheduling requests comprising the first radio resource associated with a first priority level based on a first scheduling request of the plurality of scheduling requests and the second radio resource associated with a second priority level based on a second scheduling request of the plurality of scheduling requests.
However, RYOO et al. teach a method for managing scheduling requests (see Abstract & Fig.5) comprising the first radio resource associated with a first priority level based on a first scheduling request of the plurality of scheduling requests (see para [0298] wherein allocating a plurality of scheduling request signals to the UE and making each/first scheduling request signal correspond to each/first preferred logical channel priority set ID, is mentioned and see para [0299] wherein allocating one scheduling request signal to the UE, dividing time or frequency resources through which the scheduling request signal can be transmitted, and making each/first time or frequency resource correspond to each/first preferred logical channel priority set ID, is mentioned) and the second radio resource associated with a second priority level based on a second scheduling request of the plurality of scheduling requests (see para [0298] wherein allocating a plurality of scheduling request signals to the UE and making each/second scheduling request signal correspond to each/second preferred logical channel priority set ID, is mentioned and see para [0299] wherein allocating one scheduling request signal to the UE, dividing time or frequency resources through which the scheduling request signal can be transmitted, and making each/second time or frequency resource correspond to each/second preferred logical channel priority set ID, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Dinan to have both the first radio resource associated with a first priority level based on a first scheduling request of the plurality of scheduling requests and the second radio resource associated with a second priority level based on a second scheduling request of the plurality of scheduling requests, disclosed by RYOO et al. in order to provide an effective mechanism for efficiently using UL resources allocated to the UE in consideration of not only the priorities between logical channels but also attributes of the TTI in the LCP process in wireless communication system.
Regarding claim 11, Dinan and RYOO et al. together teach the method of claim 10.
Dinan further teaches the method of claim 10, further comprising assigning the first priority level to the first logical channel or the first logical channel group and the second priority level to the second logical channel or the second logical channel group (see paragraphs [0184] wherein logical channel being configured with a priority and a prioritized bit rate (PBR), is mentioned, see para [0185] wherein the plurality of logical channels belonging to a LCG, is mentioned & also see para [0191]).
Regarding claim 12, Dinan and RYOO et al. together teach the method of claim 10.
RYOO et al. further teach the method of claim 10, further comprising assigning a first uplink control channel resource for the first logical channel or the first logical channel group that includes the first logical channel based on a first scheduling request of the plurality of scheduling requests (see para [0298] wherein allocating a plurality of scheduling request signals to the UE and making each/first scheduling request signal correspond to each/first preferred logical channel priority set ID, is mentioned and see para [0299] wherein allocating one scheduling request signal to the UE, dividing time or frequency resources through which the scheduling request signal can be transmitted, and making each/first time or frequency resource correspond to each/first preferred logical channel priority set ID, is mentioned) (and the same motivation is maintained as in claim 10).
Regarding claim 13, Dinan and RYOO et al. together teach the method of claim 10.
Dinan further teaches the method of claim 10, further comprising transmitting the assignment of the first uplink control channel resource to the user equipment over a first multiple-access channel in the unlicensed frequency band of the wireless network (see para [0285] wherein RRC message may comprise a first SR maximum transmission information element (IE) for the PCell and a second SR maximum transmission information element for the PUCCH Scell, is mentioned and also see paragraphs [0286] & [0133]).
Regarding claim 14, Dinan and RYOO et al. together teach the method of claim 10.
Dinan further teach the method of claim 10, further comprising transmitting the assignment of the second uplink control channel resource to the user equipment over a second multiple-access channel in the unlicensed frequency band of the wireless network (see para [0285] wherein RRC message may comprise a first SR maximum transmission information element (IE) for the PCell and a second SR maximum transmission information element for the PUCCH Scell, is mentioned and also see paragraphs [0286] & [0133]).
RYOO et al. further teach the method of claim 10, further comprising assigning a second uplink control channel resource for the second logical channel or the second logical channel group based on a second scheduling request of the plurality of scheduling requests (see para [0298] wherein allocating a plurality of scheduling request signals to the UE and making each/second scheduling request signal correspond to each/second preferred logical channel priority set ID, is mentioned and see para [0299] wherein allocating one scheduling request signal to the UE, dividing time or frequency resources through which the scheduling request signal can be transmitted, and making each/second time or frequency resource correspond to each/second preferred logical channel priority set ID, is mentioned).

Allowable Subject Matter
4.	Claims 1-9 and 15-20 are allowed.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	LEE et al. (US Pub. No: 2020/0163122 A1) disclose a method for requesting an uplink resource (e.g., Uplink Shared Channel (UL-SCH) resource) in a wireless communication system.
	AGIWAL et al. (US Pub. No: 2018/0368156 A1) disclose method and apparatus for performing scheduling request to support plurality of services efficiently ) in a wireless communication system.
	KHIRALLAH et al. (US Pub. No: 2018/0242357 A1) disclose a communication system in which a communication device communicates with communication apparatus that operates a LAA cell within which the communication device is located in the system. 
6.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477                                                                                                                                                                                                        11/19/2022